DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The following action is in response to the amendment/remarks of 10/01/2020.

Claims 1, 9 and 15 have been amended. Claims 1-20 are pending and are considered below.

Response to Arguments
Applicant’s arguments (Remarks pages 8-9), with respect to the rejections of claims 1-20 by Sherrard have been fully considered and are persuasive in light of the amendments.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Hamynen.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hamynen et al. (US 2007/0162942, filed 01/09/2006 and published 06/12/2007, hereafter “Hamynen”).

Regarding claim 1, Hamynen discloses a method, comprising: 
at an electronic device in communication with a display and one or more input devices (¶90-94, ¶5: mobile device): 
determining a context of the electronic device based on at least a location of the electronic device (¶38: determine current location of device); 
in response to determining the context of the electronic device (¶38: determine current location of device): 
in accordance with a determination that the context of the electronic device meets a first set of criteria (¶39: results provided from first location query): 
displaying, on the display, a first user interface object associated with a first entity (¶39: displaying first UI graphical elements associated with first entities); 
receiving, via the one or more input devices, an indication of a selection of the first user interface object associated with the first entity (¶40: selecting a selectable icon, ¶10: selecting an icon to display supplemental information); and 
in response to receiving the indication of the selection of the first user interface object associated with the first entity, displaying, on the display, information associated with the first entity (¶10, ¶45: selecting an icon to display supplemental information of the icon); and 
in accordance with a determination that the context of the electronic device meets a second set of criteria (¶39, ¶56-59: different location query will provide different results): 
displaying, on the display, a second user interface object associated with a second entity (¶58-59: different location provides different graphical elements of different entities); 
receiving, via the one or more input devices, an indication of a selection of the second user interface object associated with the second entity (¶10, ¶45: selection of web elements by user); and 
in response to receiving the indication of the selection of the second user interface object associated with the second entity, displaying, on the display, information associated with the second entity (¶10, ¶45; providing supplemental information of selected web element).

Regarding claim 2, Hamynen discloses the method of claim 1, further comprising: 
while displaying the first user interface object, in accordance with a determination that the context of the electronic device no longer meets the first set of criteria, ceasing the display of the first user interface object (¶62: when location changes, refreshing will replace/cease display of the first user interface object).  

Regarding claim 3, Hamynen discloses the  method of claim 1, wherein: 
the first set of criteria comprise determining that a location of the electronic device is within a threshold distance of a location of the first entity (¶57-58, Fig. 4).  

Regarding claim 4, Hamynen discloses the method of claim 1, wherein: 
the first set of criteria comprise determining that a setting is active on the electronic device (¶37: begin search from menu), wherein the setting enables the electronic device to display the first user interface object in accordance with the determination that the context of the electronic device meets the first set of criteria (¶37).  

Regarding claim 5, Hamynen discloses the method of claim 1, wherein: 
displaying the information associated with the first entity comprises displaying the information associated with the first entity in a first user interface of the electronic device (¶10, ¶45, Fig. 4 408), and displaying the first user interface object comprises displaying the first user interface object concurrently with a third user interface object that when activated causes the electronic device to display a second user interface different from the first user interface (¶39, Fig. 2: at least 4 objects concurrently displayed, burgers/jewelry/groceries/pizzeria, ¶10, ¶45: selection of each displays respective information associated with each different icon).  

Regarding claim 6, Hamynen discloses the method of claim 5, wherein: 
the first user interface object and the third user interface object are displayed in a home screen user interface of the electronic device (Fig. 2).  

Regarding claim 7, Hamynen discloses the method of claim 1, wherein: 
displaying the first user interface object associated with the first entity comprises displaying the first user interface object in a region of a user interface presented on the electronic device that is dedicated for temporary user interface objects (¶39: camera image and icons are dynamic).  

Regarding claim 8, Hamynen discloses the method of claim 1, wherein the first user interface object is a first temporary icon and the second user interface object is a second temporary icon (¶39-41: changes in field of view will remove icons).

Regarding claims 9-13 and 14, claims 9-13 and 14 recite limitations similar to claims 1-5 and 7, respectively, and are similarly rejected.

Regarding claims 15-19 and 20, claims 15-19 and 20 recite limitations similar to claims 1-5 and 7, respectively, and are similarly rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sobeski (US 6,633,315) – pertains to context based dynamic user interface elements.
Hollenberg (US 6,091,956) – pertains to presenting different user interface objects based on detected situation/context of a mobile device.
Sato (US 8,014,792) – pertains to pushing UI objects based on device location thresholds.
Zilka (US 8,190,692) – pertains to displaying locations of users based on a current location of present device (Fig. 13).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L TANK whose telephone number is (571)270-1692.  The examiner can normally be reached on M-F 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ajay Bhatia can be reached on 571-272-3906.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW L TANK/Primary Examiner, Art Unit 2142